NEUBERGER BERMAN INCOME FUNDS INSTITUTIONAL CLASS DISTRIBUTION AGREEMENT SCHEDULE A The Series currently subject to this Agreement are as follows: Neuberger Berman Core Bond Fund Neuberger Berman Emerging Markets Income Fund Neuberger Berman Floating Rate Income Fund Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman New York Municipal Income Fund Neuberger Berman Short Duration Bond Fund Neuberger Berman Short Duration High Income Fund Neuberger Berman Strategic Income Fund Date:August 14, 2013
